Exhibit 10.13

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is made and entered into as
of                                            (date) by and between Hillenbrand,
Inc., an Indiana corporation (the “Company”), and
                                                               (the
“Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;

 

WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;

 

WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Executive be encouraged to remain with the Company; and

 

WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company in the event
of any proposed Change in Control (as defined below) and be in a position to
provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control:

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

1.                                       Termination following a Change in
Control.  After the occurrence of a Change in Control, the Company will provide
or cause to be provided to Executive the rights and benefits described in
Section 2 hereof in the event that Executive’s employment with the Company and
its subsidiaries is terminated:

 

(a)                                  by the Company for any reason other than on
account of Executive’s death, permanent disability, retirement or for Cause at
any time prior to the second anniversary of a Change in Control; or

 

(b)                                 by Executive for Good Reason at any time
prior to the second anniversary of a Change in Control.

 

Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company, without Cause, prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Executive that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise

 

--------------------------------------------------------------------------------


 

arose in connection with or anticipation of a Change in Control which
subsequently occurs within 3 months of such termination, then for purposes of
this Agreement (including Section 3 hereof) a Change in Control shall be deemed
to have occurred on the day immediately prior to such termination of employment
and all references in Section 2 to payments within a specified period as allowed
by law following “Termination” shall instead be references to the specified
period following the Change in Control.

 

The rights and benefits described in Section 2 and 3 hereof shall be in lieu of
any severance payments otherwise payable to Executive under any employment
agreement or severance plan or program of the Company or any of its subsidiaries
but shall not otherwise affect Executive’s rights to compensation or benefits
under the Company’s compensation and benefit programs except to the extent
expressly provided herein.

 

2.                                       Rights and Benefits Upon Termination.

 

In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 1 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits
provided that Executive executes and delivers to the Company within 45 days of
the Termination a Release in the form attached hereto as Exhibit A:

 

(a)                                  a lump sum payment in cash in the amount of
two times Executive’s Annual Base Salary (as defined below), payable (i) on the
date which is six (6) months following Termination, if the Executive is a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (“Code”) (Section 409A of the Code is hereunder
referred to as “Section 409A”), and the Treasury Regulations promulgated
thereunder, or (ii) on the next regularly scheduled payroll following the
earlier to occur of fifteen (15) days from the Company’s receipt of an executed
Release or the expiration of sixty (60) days after Executive’s Termination, if
Executive is not such a “specified employee” (or such payment is exempt from
Section 409A); provided, however, that if the before-stated sixty (60) day
period ends in a calendar year following the calendar year in which the sixty
(60) day period commenced,  then any benefits not subject to clause (i) shall
only begin on the next regularly scheduled payroll following the expiration of
sixty (60) days after the Executive’s Termination.;

 

(b)                                 for the 24 months following Termination,
continued health and medical insurance coverage for Executive and Executive’s
dependents substantially comparable (with regard to both benefits and employee
contributions) to the coverage provided by the Company immediately prior to the
Change in Control for active employees of equivalent rank.  From the end of such
24-month period until Executive attains Social Security Retirement Age,
Executive shall have the right to purchase (at COBRA rates applicable to such
coverage) continued coverage for Executive and Executive’s dependents under one
or more plans maintained by the Company for its active employees, to the extent
Executive would have been eligible to purchase continued coverage under the plan
in effect immediately prior to the Change in Control had Executive’s employment
terminated 24 months following Termination.  The payment of any health or
medical claims for the health and medical coverage provided in this subparagraph
(b) shall be made to the Executive as soon as administratively practicable after
the Executive has provided the appropriate claim documentation, but in no event
shall the payment for any such

 

2

--------------------------------------------------------------------------------


 

health or medical claim be paid later than the last day of the calendar year
following the calendar year in which the expense was incurred.  Notwithstanding
anything herein to the contrary, to the extent required by Section 409A:  (1)
the amount of medical claims eligible for reimbursement or to be provided as an
in-kind benefit under this Agreement during a calendar year may not affect the
medical claims eligible for reimbursement or to be provided as an in-kind
benefit in any other calendar year, and (2) the right to reimbursement or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit;

 

(c)                                  continuation for Executive, for a period of
two years following Termination, of the Executive Life Insurance Bonus Plan (if
any) provided for Executive by the Company immediately prior to the Change in
Control and the group term life insurance program provided for Executive
immediately prior to the Change in Control.  The payment of any claim for death
benefits provided under this subparagraph (c) shall be paid in accordance with
the appropriate program, provided, however that if the death benefit is subject
to Section 409A, then the death benefit shall be paid, as determined by the
Company in its complete and absolute discretion, no later than the later to
occur of (i) the last day of the calendar year in which the death of the
Executive occurs or (ii) the 90th day following the Executive’s death;

 

(d)                                 a lump sum payment in cash, payable within
30 days after Termination, equal to all accrued and unpaid vacation,
reimbursable business expenses, and similar miscellaneous benefits as of the
Termination, provided, however, that to the extent that any such miscellaneous
benefits are subject to Section 409A, such benefits shall be paid in one lump
sum (i) on the date which is six months following Termination, if the Executive
is a “specified employee” as defined in Code Section 409A(a)(2)(b)(i) or (ii) on
the next regularly scheduled payroll following the earlier to occur of fifteen
(15) days from the Company’s receipt of an executed Release or the expiration of
sixty (60) days after Executive’s Termination, if Executive is not such a
“specified employee”; provided, however, that if the before-stated sixty (60)
day period ends in a calendar year following the calendar year in which the
sixty (60) day period commenced,  then any benefits not subject to clause (i)
shall only begin on the next regularly scheduled payroll following the
expiration of sixty (60) days after the Executive’s Termination; and

 

(e)                                  a monthly pension annuity benefit
commencing as of the first day of the calendar month following the later to
occur of (i) the Executive attaining age 62 or (ii) the six month anniversary
date of the Executive’s Termination (the “Pension Benefit Starting Date”) and
paid on the first day of each succeeding month (if unmarried, in the form of a
life annuity with guaranteed payments for 24 months, or if married (in the form
of a joint and 50% survivor annuity) equal to the actuarially equivalent
difference between (i) the monthly Pension Plan annuity benefit, the monthly
Supplemental Pension Plan annuity benefit if Executive is a participant in the
Supplemental Pension Plan, and any additional pension benefit provided in an
offer letter (or other written document signed by an authorized officer of the
Company other than Executive) if Executive is subject to any such letter or
document, which Executive will receive starting at the Pension Benefit Starting
Date (if unmarried, in the form of a life annuity with guaranteed payments for
24 months, or if married in the form of a joint and 50% survivor  annuity), and
(ii) the monthly pension annuity benefit Executive would have received starting
at  the Pension Benefit Starting Date under such plan(s) and/or offer letter, as
in effect on or after the date hereof (if unmarried, in the form of a life
annuity with guaranteed payments for 24

 

3

--------------------------------------------------------------------------------


 

months, or if married in the form of a joint and 50% survivor  annuity)
calculated as if Executive had earned two additional years of service and pay at
Executive’s Annual Base Salary (and for purposes of calculating Average Monthly
Earnings as defined in the Pension Plan, Executive’s Annual Base Salary shall be
annualized for any portion of the imputed service period which is less than a
full calendar year and such portion of the year shall be eligible to be
counted).    Unless the Executive (who also must be a participant in the
Supplemental Pension Plan) elects a form of annuity set forth on Annex A
attached to the Supplemental Pension Plan prior to his or her Pension Benefit
Starting Date, Executive, if unmarried, shall receive a life annuity with
guaranteed payment for 24 months, or, if married, a 50% joint and survivor
annuity.  The benefit provided for in this paragraph shall be funded in a rabbi
trust prior to the Change in Control. For purposes of this subparagraph (e), the
benefit under clause (ii) will be calculated as though the Pension Plan and any
applicable Supplemental Pension Plan as in effect on or after the date hereof,
remained the same.

 

(f)                                    a lump sum payment in cash for amounts
accrued as of the Termination and an additional amount equal to the amounts
accrued for the last 12 months times two (2) immediately prior to the
Termination Date in any of the Defined Contribution, Matching Account and/or
Supplemental Contribution Account, payable (i) on the date which is six (6)
months following Termination, if the Executive is a “specified employee” as
defined in Code Section 409A(a)(2)(B)(i) or (ii) on the next regularly scheduled
payroll following the earlier to occur of fifteen (15) days from the Company’s
receipt of an executed Release or the expiration of sixty (60) days after
Executive’s Termination, if Executive is not such a “specified employee” (or
such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced,  then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination..

 

3.                                       Additional Benefits Upon A Change in
Control.

 

Upon the occurrence of a Change in Control, so long as Executive is an employee
of the Company at that time, the Company will provide or cause to be provided to
Executive the following rights and benefits whether or not Executive’s
employment with the Company or its subsidiaries is later terminated:

 

(a)                                  a lump sum payment in cash equal to the
amount of Short-Term Incentive Compensation which would be payable to Executive
if the Company performance targets (at 100%) with respect to such incentive
compensation in effect for the entire year in which the Change in Control
occurred had been achieved, payable within 30 days of the Change in Control;

 

(b)                                 the number of shares of common stock of the
Company that would be payable to Executive under the Company’s Stock Incentive
Plan provided, however, that if the Change in Control involves a merger,
acquisition or other corporate restructuring where the Company is not the
surviving entity (or survives as a wholly-owned subsidiary of another entity),
then, in lieu of such shares of common stock of the Company, Executive shall be
entitled to receive the consideration Executive would have received in such
transaction in exchange for such shares of common stock; and provided, further,
that the Company shall in any case have the

 

4

--------------------------------------------------------------------------------


 

right to substitute cash for such shares of common stock of the Company or
merger consideration in an amount equal to the fair market value of such shares
or merger consideration as determined by the Company including:

 

(i)            immediate vesting of all Bonus Stock Awards (as defined in the
Company’s Stock Incentive Plan) held by Executive;

 

(ii)           immediate vesting of all outstanding Stock Options held by
Executive under the Company’s Stock Incentive Plan;

 

(iii)          immediate vesting of all awards of Restricted Stock held by
Executive under any Stock Award Agreements (as defined in the Company’s Stock
Incentive Plan) with Executive and Hillenbrand, Inc.;

 

(iv)          immediate vesting of all awards of Deferred Stock (as defined in
the Company’s Stock Incentive Plan) (also known as Restricted Stock Units) held
by Executive under the Company’s Stock Incentive Plan; and

 

(v)           the exercise of any Stock Appreciation Right (as defined in the
Company’s Stock Incentive Plan) within 60 days of a Change in Control as
provided by section 7.2 of the Stock Incentive Plan.

 

Any distribution to be made under this Section 3 shall be made no later than the
15th day of the third month following the Company’s first taxable year in which
the Change in Control occurs.

 

4.                                       Adjustments to Payments.

 

(a)                                  If (i) any benefit or payment by the
Company or its subsidiaries to Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, including
any acceleration of vesting or payment) (a “Payment”) is determined to be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, being herein collectively
referred to as the “Excise Tax”), and (ii) at any point it shall be determined
that the net present value (calculated at the discount rate in effect under Code
Section 280G) of Payments does not exceed 120% of the “Reduced Amount,” then the
Payments, in the aggregate, shall be reduced to the Reduced Amount.  For
purposes of this Section 4, the term “Reduced Amount” shall mean the greatest
amount that could be paid to Executive such that the receipt of Payments would
not give rise to any Excise Tax.

 

(b)                                 All determinations required to be made under
this Section 4, including whether and when Payments will be reduced to the
Reduced Amount pursuant to subparagraph (a) above and the assumptions to be
utilized in arriving at such determination, shall be made by an independent
accounting firm of nationally recognized standing selected by the Company and
which is not serving as accountant or auditor for the Company or the individual,
entity or group effecting the Change in Control (the “Accounting Firm”), which
shall provide detailed

 

5

--------------------------------------------------------------------------------


 

supporting calculations both to the Company and Executive within 30 business
days of the receipt of the notice from Executive that there has been a Payment
or such earlier time as is requested by the Company.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any determination by
the Accounting Firm shall be binding upon the Company and Executive.

 

5.                                       Confidentiality; Non-Competition.

 

(a)                                  Executive shall not at any time without the
prior approval of the Company disclose to any person, firm, corporation or other
entity any trade secret, confidential customer information, or other proprietary
information not known within the industry or by the public generally regarding
the business then being conducted by the Company, including, without limitation,
financial information, marketing and sales information and business and
strategic plans.

 

(b)                                 Executive shall not at any time during the
term of this Agreement and within three years following the termination of
Executive’s employment with the Company, (i) solicit any persons who are
employed by the Company to terminate their employment with the Company, and (ii)
directly or indirectly (either individually or as an agent, employee, director,
officer, stockholder, partner or individual proprietor, consultant or as an
investor who has made advances of loan capital or contributions to equity
capital), engage in any activity which Executive knows (or reasonably should
have known) to be competitive with the business of the Company as then being
carried on.  Nothing in this Agreement, however, shall prevent Executive from
owning, as an investment, up to two percent (2%) of the outstanding equity
capital of any competitor of the Company, shares of which are regularly traded
on a national securities exchange or in over-the-counter markets.  The
restrictions set forth in this Section 5 shall not apply in the event of a
termination of Executive’s employment pursuant to Section 1.

 

6.                                       Section 409A Acknowledgement.

 

Executive acknowledges that Executive has been advised of Section 409A, which
has significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Executive has been advised that Executive’s severance pay and
other Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A.  In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof.  These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six (6) months after the effective date of separation.  If
applicable, failure to comply with Section 409A can lead to immediate taxation
of such deferrals, with interest calculated at a penalty rate and a 20% excise
tax.  As a result of the requirements imposed by the American Jobs Creation Act
of 2004, Executive agrees that if Executive is a “specified employee” at the
time of Executive’s termination and if severance payments are covered as
“nonqualified deferred compensation” or otherwise not exempt, such severance pay
(and other benefits to the extent applicable) due Executive at time of
termination shall not be paid until a date at least six (6) months after
Executive’s effective termination date.  Executive acknowledges that,
notwithstanding anything

 

6

--------------------------------------------------------------------------------


 

contained herein to the contrary, both Executive and the Company shall each be
independently responsible for accessing their own risks and liabilities under
Section 409A that may be associated with any payment made under the terms of
this Agreement which may be deemed to trigger Section 409A.  To the extent
applicable, Executive understands and agrees that Executive shall have the
responsibility for, and Executive agrees to pay, any and all appropriate income
tax or other tax obligations for which Executive is individually responsible
and/or related to receipt of any benefits provided in this Agreement.  Executive
agrees to fully indemnify and hold the Company harmless for any taxes,
penalties, interest, cost or attorneys’ fee assessed against or incurred by the
Company on account of such benefits having been provided to Executive or based
on any alleged failure to withhold taxes or satisfy any claimed obligation. 
Executive understands and acknowledges that neither the Company, nor any of its
employees, attorneys, or other representatives, has provided or will provide
Executive with any legal or financial advice concerning taxes or any other
matter, and that Executive has not relied on any such advice in deciding whether
to enter into this Agreement.  Notwithstanding any provision of this Agreement
to the contrary, to the extent that any payment under the terms of this
Agreement would constitute an impermissible acceleration of payments under
Section 409A or any regulations or Treasury guidance promulgated thereunder,
such payments shall be made no earlier than at such times allowed under Section
409A.  If any provision of this Agreement (or of any award of compensation)
would cause Executive to incur any additional tax or interest under Section 409A
or any regulations or Treasury guidance promulgated thereunder, the Company or
its successor may reform such provision; provided that it will (i) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A and (ii) notify and consult
with Executive regarding such amendments or modifications prior to the effective
date of any such change.

 

7.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

(a)                                  “Annual Base Salary” means the annualized
amount of Executive’s rate of base salary in effect immediately before the
Change in Control or immediately before the date of Termination, whichever is
greater.

 

(b)                                 “Cause” shall have the same meaning set
forth in any current employment agreement that the Executive has with the
Company or any of its subsidiaries.

 

(c)                                  A “Change in Control” shall be deemed to
occur on:

 

(i)            the date that any person, corporation, partnership, syndicate,
trust, estate or other group acting with a view to the acquisition, holding or
disposition of securities of the Company, becomes, directly or indirectly, the
beneficial owner, as defined in Rule 13d-3 under the Securities Exchange Act of
1934 (“Beneficial Owner”), of securities of the Company representing 35% or more
of the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its

 

7

--------------------------------------------------------------------------------


 

Subsidiaries or any employee benefit plan of the Company or any of its
Subsidiaries, (y) the acquisition of Company securities directly from the
Company, or (z) the acquisition of Company securities by one or more members of
the Hillenbrand Family (which term shall mean descendants of John A. Hillenbrand
and their spouses, trusts primarily for their benefit or entities controlled by
them);

 

(ii)           the consummation of a merger or consolidation of the Company with
another corporation unless

 

(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;

 

(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and

 

(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;

 

(iii)          the date on which a majority of the members of the Board consist
of persons other than Current Directors (which term shall mean any member of the
Board on the date hereof and any member whose nomination or election has been
approved by a majority of Current Directors then on the Board);

 

(iv)          the consummation of a sale or other disposition of all or
substantially all of the assets of the Company; or

 

(v)           the date of approval by the shareholders of the Company of a plan
of complete liquidation of the Company.

 

(d)                                 “Good Reason” shall have the same meaning
set forth in any current employment agreement that the Executive has with the
Company or any of its subsidiaries

 

8

--------------------------------------------------------------------------------


 

(e)                                  “Normal Retirement Benefit” shall have the
meaning set forth in the Pension Plan.

 

(f)                                    “Pension Plan” means the Hillenbrand Inc.
Pension Plan as amended from time to time.

 

(g)                                 “Section 409A” means Section 409A of the
Internal Revenue Code.

 

(h)                                 “Short-Term Incentive Compensation” means
the Incentive Compensation payable under the Short-Term Incentive Compensation
Program, or any successor or other short-term incentive plan or program.

 

(i)                                     “Early Retirement Benefits” early
retirement benefits shall have the meaning set forth in the pension plan which
defines the age at which full, unreduced benefits are available without any
early retirement reduction being applied

 

(j)                                     “Executive Life Insurance Bonus Program”
shall mean a program under which the Company pays the annual premium for a whole
life insurance policy on the life of Executive.

 

(k)                                  “Supplemental Pension Plan” means the SERP
or any successor long-term supplemental pension plan or program or any other
commitment made by the company to provide retirement benefits in addition to
those provided by the pension plan trust.

 

(l)                                     “Defined Contribution Accounts,”
“Matching Accounts,” and “Supplemental Contribution Accounts” shall have the
meanings set forth in the Company’s Supplemental Executive Retirement Program
(“SERP”).

 

8.                                       Notice.

 

(a)                                  Any discharge or termination of Executive’s
employment pursuant to Section 1 shall be communicated in a written notice to
the other party hereto setting forth the effective date of such discharge or
termination (which date shall not be more than 30 days after the date such
notice is delivered) and, in the case of a discharge for Cause or a termination
for Good Reason the basis for such discharge or termination.

 

(b)                                 For purposes of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed to One Batesville Boulevard, Batesville, Indiana 47006 provided that
all notices to the Company shall be directed to the attention of the Board with
a copy to the Vice President and General Counsel, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

9.                                       No Duty to Mitigate.  Executive is not
required to seek other employment or otherwise mitigate the amount of any
payments to be made by the Company pursuant to this Agreement.

 

9

--------------------------------------------------------------------------------


 

10.                                 Assignment.

 

(a)                                  This Agreement is personal to Executive and
shall not be assignable by Executive other than by will or the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors.  The Company shall require
any successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform it if no such succession had taken place.

 

11.                                 Arbitration.  Any dispute or controversy
arising under, related to or in connection with this Agreement shall be settled
exclusively by arbitration before a single arbitrator in Cincinnati, Ohio, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitrator’s award shall be final and binding on all parties
to this Agreement.  Judgment may be entered on an arbitrator’s award in any
court having competent jurisdiction.

 

12.                                 Integration.  This Agreement supersedes and
replaces any prior oral or written agreements or understandings in respect of
the matters addressed hereby.

 

13.                                 Amendment.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

14.                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

15.                                 Withholding.  The Company may withhold from
any amounts payable under this Agreement such federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

16.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana
without reference to principles of conflict of laws.

 

17.                                 Attorney’s Fees.  If any legal proceeding
(whether in arbitration, at trial or on appeal) is brought under or in
connection with this Agreement, each party shall pay its own expenses, including
attorneys’ fees.

 

18.                                 Term of Agreement.  The term of this
Agreement shall be one (1) year commencing on the date hereof; provided however,
that this Agreement shall be automatically renewed for successive one-year terms
commencing on each anniversary of the date of this Agreement unless the Company
shall have given notice of non-renewal to Executive at least 30 days prior to
the scheduled termination date; and further provided that notwithstanding the

 

10

--------------------------------------------------------------------------------


 

foregoing, this Agreement shall not terminate (i) within three years after a
Change in Control or (ii) during any period of time when a transaction which
would result in a Change in Control is pending or under consideration by the
Board.  The termination of this Agreement shall not adversely affect any rights
to which Executive has become entitled prior to such termination.  In addition,
Section 5(a) shall survive the termination of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

 

By:

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

Executive

 

11

--------------------------------------------------------------------------------